Citation Nr: 0401896	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  97-02 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.T.




ATTORNEY FOR THE BOARD


J. Connolly Jevtich, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to January 1971.  He also had some inactive service 
in the California Army National Guard from August 1983 to 
August 1987.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from an April 1996 rating 
decision by the Department of Veterans Affairs (VA), Regional 
Office (RO) in Oakland, California.  In February 2001 the 
Board remanded the case for further development.  At that 
time the issues for consideration included a claim of service 
connection for PTSD. However, the RO granted service 
connection for PTSD, and that issue is no longer before the 
Board.  


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss 
disability of either ear as contemplated within the VA 
definition of hearing loss per 38 C.F.R. § 3.385.

2.  Competent evidence establishes that the veteran as likely 
as not has tinnitus due to noise exposure during service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2003).

2.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
provided guidance regarding notice requirements under the 
VCAA, including that the veteran should be specifically 
notified as to what he needs to substantiate his claims and 
of his and VA's respective responsibilities with regard to 
claims development.  Here the veteran was adequately notified 
of the VCAA in correspondence dated in August 2001.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§  5103(b)(1).  Here, the August 
2001 VCAA letter advised the veteran that he had 60 days to 
provide additional information; however, the letter further 
informed him that he had up to one year to submit evidence.  
Under the Veterans Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651,__ (Dec. 16, 2003)(to be codified at 
38 U.S.C. § __), the Board may proceed with consideration of 
the appeal.



Factual Background

The veteran's service medical records contain no mention of 
hearing loss or tinnitus.  Although there is no active duty 
separation examination report of record, neither hearing loss 
nor tinnitus was noted when he was examined in 1983 for 
National Guard enlistment.  VA audiological evaluations were 
scheduled in 1995 and in February 1996.  On the earlier 
occasion the veteran failed to report; on the latter his 
hearing acuity could not be tested as he was sent to triage 
for removal of earwax.  His audiological evaluation was 
rescheduled for March 1996, but he failed to report for the 
examination.  

At a May 1997 RO hearing, the veteran testified that during 
service he was exposed to acoustic trauma which caused him to 
later develop bilateral hearing loss and tinnitus.

In February 2001 the Board remanded the case for further 
development, to include  a VA audiological evaluation to 
ascertain the presence and likely etiology of any hearing 
loss and/or tinnitus.

On July 2003 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
15
05
15
10
LEFT
20
15
15
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The diagnosis was hearing normal 
through 4000 Hertz in the right ear, with moderate hearing 
loss at 6000 Hertz; and moderately severe hearing loss at 
6000 Hertz in the left ear, resolving to mild at 8000 Hertz.  

The veteran reported that he was exposed to substantial 
amounts of artillery fire and explosions during service.  He 
stated that he was exposed to occupational and recreational 
noise after service; specifically, he was exposed to 
construction and farm equipment noise.  The examiner opined 
that the veteran's hearing loss "[b]ased on the normal 
hearing results of 1983 and the results today, hearing loss 
is more likely a result of recreational and occupational 
noise exposure than military noise exposure."  

The diagnoses on VA audiological evaluation in July 2003 
included tinnitus.  The examiner opined that the tinnitus 
"was as likely initiated by military noise exposure as it 
was by caffeine intake, tobacco products, canabis use, 
occupational noise exposure, and/or recreational noise 
exposure."  

In August 2003 the veteran's sister submitted an article with 
photographs intended to show that he was exposed to noise 
during service in Vietnam.  

Legal Criteria and Analysis

Bilateral Hearing Loss

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  To prevail on the question of service connection on 
the merits, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).  

Thus, the threshold question in any claim of service 
connection (and here also) is whether or not the veteran 
indeed has the disability claimed.  Hearing loss disability 
is defined by regulation.  For the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran's allegations of noise exposure are not 
inconsistent with the circumstances of his service, and it 
may reasonably be accepted that he indeed was exposed to 
noise in service.  However, hearing loss disability was not 
noted in service, and VA audiometry has conclusively 
established that while there is some diminution in hearing 
acuity in the higher frequencies, the veteran does not have a 
hearing loss disability by VA standards (as defined in 38 
C.F.R. § 3.385).  

In the absence of a showing of current hearing loss 
disability, the veteran does not have a valid claim of 
service connection for bilateral hearing loss.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Tinnitus

The veteran maintains that he has tinnitus due to noise 
exposure in service.  Tinnitus was diagnosed on July 2003 VA 
examination, and the examiner opined that it was as likely a 
result of noise exposure in service as due to other factors.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

The opinion by the VA examiner places in equipoise the 
response to the question as to whether or not the veteran's 
tinnitus is due to injury (noise trauma) in service (which is 
conceded).  There is no competent (medical) opinion to the 
contrary.  Under the standard of proof that is to be applied 
(see 38 U.S.C.A. § 5107, supra), the equipoised evidence is 
sufficient to establish service connection.   




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



